 

Exhibit 10.34

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”) is made and entered into as of
January 13, 2017, by and among ViewRay, Inc., a Delaware corporation (the
“Company”), Puissance Cross Border Opportunities I LP (“Puissance”), and each of
such other persons and entities, severally and not jointly, listed as a
Purchaser on the Schedule of Purchasers attached as Exhibit A to the Purchase
Agreement (as defined below) (together with Puissance, the “Stockholders”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of January 13, 2017, by and among the Company and each of those persons and
entities, severally and not jointly, listed as a Purchaser on the Schedule of
Purchasers attached as Exhibit A thereto (the “Purchase Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Stockholders
agree as follows:

1.Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Advice” shall have the meaning set forth in Section 7(d).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  

“Beneficially Owns” (including the terms “Beneficial Ownership,” “Beneficially
Owned” or “Beneficially Owning”) shall mean beneficial ownership within the
meaning of Rule 13d-3 under the Exchange Act.

“Change of Control” shall mean a sale, conveyance or other disposition of all or
substantially all of the property or business of the Company (other than to a
wholly-owned subsidiary of the Company), or a merger or consolidation with or
into any other corporation or other business transaction or series of
transactions as a result of which stockholders of the Company immediately prior
to the transaction would hold less than a majority of the voting interests of
the Company (or successor or parent company thereof) after the transaction;
provided, that a Change of Control shall not include any transaction or series
of related transactions principally for bona fide equity financing purposes.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

 

US-DOCS\75603384.10

--------------------------------------------------------------------------------

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 150th calendar day following the
Closing Date, (b) with respect to any additional Registration Statements which
may be required pursuant to Section 2, the 120th calendar day following the date
on which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section (or the 150th
calendar day following such date in the event such additional Registration
Statement is reviewed by the Commission). If the Effectiveness Date falls on a
Saturday, Sunday or other date that the Commission is closed for business, the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
60th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 60th calendar day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

2

 

--------------------------------------------------------------------------------

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(b).

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants and
(iii) any other shares of Common Stock issued as (or issuable upon conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, in exchange for or in replacement of the
Shares or the Underlying Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such securities are eligible for resale
without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Company’s transfer agent
and the affected Holders, as reasonably determined by the Company, upon the
advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Resignation Event” means the first occurrence of any one of the following:  (i)
Puissance no longer continuing to beneficially own at least 10% or more of the
then outstanding Voting Shares; (ii) a Change of Control; or (iii) the date that
is three (3) years following the date of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

3

 

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Underlying Shares” shall have the meaning set forth in the Purchase Agreement.

“Voting Shares” shall mean shares of Company voting securities, whether now
owned or hereafter acquired.

“Warrants” shall have the meaning set forth in the Purchase Agreement.

2.Registration.

(a)On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another form appropriate for such purpose) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A.  The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject to Section 7(d) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) the date that is three years
after the Closing Date and (ii) the date on which all securities covered by this
Agreement have ceased to be Registrable Securities (the “Effectiveness
Period”).  Notwithstanding the foregoing, the Company shall be entitled to
suspend the effectiveness of the Registration Statement at any time prior to the
expiration of the Effectiveness Period for up to an aggregate of 30 consecutive
Trading Days or an aggregate of 50 Trading Days (which need not be consecutive)
in any given 360-day period if the Company furnishes to the Holders a
certificate signed by the Chief Executive Officer or equivalent senior executive
officer of the Company advising such Holder of the occurrence of any event of
the kind described in Section 3(c)(ii)-(v) (a “Shelf Suspension”).  The Shelf
Suspension shall not contain any material, non-public information of the
Company.  It is agreed and understood that the Company shall, from time to time,
be obligated to file one or more additional Registration Statements to cover any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement.

(b)Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by the Holders in any Registration Statement, including the Initial
Registration Statement,

4

 

--------------------------------------------------------------------------------

 

pursuant to Rule 415 or any other basis, the Company may reduce the number of
Registrable Securities included in such Registration Statement on behalf of the
Holders in whole or in part (in case of an exclusion as to a portion of such
Registrable Securities, such portion shall be allocated pro rata among such
Holders first in proportion to the respective numbers of Registrable Securities
represented by Underlying Shares requested to be registered by each such Holder
over the total amount of Registrable Securities represented by Underlying
Shares, and second in proportion to the respective numbers of Registrable
Securities represented by Shares requested to be registered by each such Holder
over the total amount of Registrable Securities represented by Shares) (such
Registrable Securities, the “Reduction Securities”).  In such event the Company
shall give the Holders prompt notice of the number of such Reduction Securities
excluded and the Company will not be liable for any damages under this Agreement
in connection with the exclusion of such Reduction Securities.  The Company
shall use its commercially reasonable efforts at the first opportunity that is
permitted by the Commission to register for resale the Reduction
Securities.  Such new Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another form
appropriate for such purpose) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” in substantially the form
attached hereto as Annex A.  The Company shall use its commercially reasonable
efforts to cause each such Registration Statement to be declared effective under
the Securities Act as soon as possible but, in any event, no later than the
Effectiveness Date, and shall use its commercially reasonable efforts to keep
such Registration Statement continuously effective under the Securities Act
during the entire Effectiveness Period, subject to Section 13(d) hereof.
Notwithstanding the foregoing, the Company shall be entitled to a Shelf
Suspension for such Registration Statement.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holders are unable to sell Registrable Securities under Rule 144 (or
any successor rule thereto), (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and, for purposes of clauses (i),
(ii), (iii) or (iv), that date on which such Event occurs being referred to as
an “Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the earlier of (1) the applicable Event is cured or
(2) the Registrable Securities are eligible for resale pursuant to Rule 144
without manner of sale or volume restrictions or the current public information
requirement, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one
percent (1%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any unregistered Registrable Securities then held by such
Holder.  The parties agree that (1) notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (except
in respect of an Event described in

5

 

--------------------------------------------------------------------------------

 

Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages payable to a Holder exceed, in the aggregate, five percent
(5%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement) and (2) in no event shall the Company be liable in any
thirty (30) day period for Liquidated Damages under this Agreement in excess of
one percent (1%) of the aggregate purchase price paid by the Holders pursuant to
the Purchase Agreement.   The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date.  The Company shall
not be liable for Liquidated Damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement.  In such case, the Liquidated Damages shall be
calculated to only apply to the percentage of Registrable Securities which are
permitted to be included in such Registration Statement. The Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results
from the failure of a Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser).

3.Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed (other than those incorporated by reference).  Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holders any
prospectus supplement being prepared and filed solely to name new or additional
selling security holders unless such Holders are named in such prospectus
supplement.  In addition, in the event that any Registration Statement is on a
form which does not permit applicable incorporation by reference, the Company
shall not be required to furnish to the Holders any prospectus supplement
containing information included in a report or proxy statement filed under the
Exchange Act that would be incorporated by reference in such Registration
Statement if such Registration Statement were on another form which permits
incorporation by reference.  The Company shall duly consider any comments made
by the Holders and received by the Company not later than two Trading Days prior
to the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.

(b)(i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or

6

 

--------------------------------------------------------------------------------

 

amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as selling stockholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

(c)Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as selling stockholders or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
selling stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding each Holder’s agreement
to keep such information confidential, each such Holder makes no acknowledgement
that any such information is material, non-public information.

7

 

--------------------------------------------------------------------------------

 

(d)Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e)Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

(f)Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  Subject
to Section 13(d) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(g)Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

(h)Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.  

(i)Upon the occurrence of any event contemplated by Section 3(c)(v), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j)The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.  

8

 

--------------------------------------------------------------------------------

 

4.Holder’s Obligations.  Each Holder agrees, by acquisition of the Registrable
Securities, that no Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire and Selling
Stockholder Questionnaire pursuant to the Purchase Agreement.  Any sale of any
Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information regarding such Holder is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, and that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact regarding such Holder or omit to
state any material fact regarding such Holder necessary to make the statements
in such Prospectus, in the light of the circumstances under which they were
made, not misleading, solely to the extent such facts are based upon information
regarding such Holder furnished in writing to the Company by such Holder for use
in such Prospectus.

5.Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the preceding
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

6.Indemnification.

(a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses

9

 

--------------------------------------------------------------------------------

 

(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto (it being understood that the Holder has approved Annex A
hereto for this purpose), or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, except to the extent, but only to the extent, that
(1) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto (it being understood that the Holder has approved Annex A
hereto for this purpose) or (2) in the case of an occurrence of an event of the
type specified in Section 3(c)(ii)-(v), the use by such Holder of an outdated or
defective Prospectus after the Company has validly notified such Holder in
writing (in accordance with Section 13(h) below) that the Prospectus is outdated
or defective and prior to the receipt by such Holder of an Advice (as defined
below) or an amended or supplemented Prospectus, but only if and to the extent
that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

(b)Indemnification by Holders.  Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a “Seasoned Issuer” and the prospectus delivery requirements of
the Securities Act apply to sales by such Holder, such Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has validly

10

 

--------------------------------------------------------------------------------

 

notified such Holder in writing (in accordance with Section 13(h) below) that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c)Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c).  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.  

11

 

--------------------------------------------------------------------------------

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d)Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

12

 

--------------------------------------------------------------------------------

 

7.Standstill.  For a period of three years from the date hereof (the “Standstill
Period”), Puissance shall not, without the prior written consent of a majority
of the independent members of the Board of Directors of the Company (the
“Board”) who are not affiliated with Puissance:

(a)in any manner acquire, agree or seek to acquire, or make any proposal or
offer (other than to a member of the Board or senior management of the Company
by means that would not cause public dissemination thereof) to acquire, whether
directly or indirectly,

(i)any material assets of the Company or

(ii)any Common Stock, voting equity securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities
(including derivatives), other than acquisitions that would not, in the
aggregate, result in Puissance together with its Affiliates Beneficially Owning
(as defined herein) more than 19.99% of the Company’s issued and outstanding
Common Stock or Voting Shares, as of the date of such acquisition (including,
for the avoidance of doubt, any Common Stock or Voting Shares acquired pursuant
to the Purchase Agreement);

(b)propose to any person (other than to a member of the Board or senior
management of the Company by means that would not cause public dissemination
thereof) or effect, seek to effect or enter into, whether alone or in concert
with others, any merger, consolidation, acquisition, scheme, business
combination or other extraordinary transaction in which the Company or any of
its subsidiaries is a constituent corporation or party (a “Business
Combination”);

(c)solicit proxies or shareholder consents or participate in any such
solicitation for any purpose relating to the election or removal of directors of
the Company or a Business Combination;

(d)form, join, encourage, influence, advise or participate in a “group” (as
defined in Section 13(d)(3) of the Exchange Act) with respect to the voting,
ownership or control of any Common Stock;

(e)seek to have the Company waive, amend or modify its Certificate of
Incorporation or Bylaws;

(f)assist, advise or encourage (including by knowingly providing or arranging
financing for that purpose) any other person in connection with any of the
foregoing; or

(g)make, or take any action (including a request to waive or amend any provision
of this agreement) that would cause the Company to make, a public announcement
regarding any intention of Puissance or any of its respective Affiliates to take
an action which would be prohibited by any of the foregoing.

13

 

--------------------------------------------------------------------------------

 

Notwithstanding anything to contrary, nothing contained in this Section 7 shall
prevent Puissance from selling, tendering or otherwise disposing of its
securities in compliance with the other provisions of this Agreement and the
applicable securities laws.  

8.No Effect on Directors.  Notwithstanding any of the foregoing, the provisions
set forth in Section 7 shall in no way limit the ability of any individual who
is serving as a director of the Company to take any actions (or to refrain from
taking any actions) in their capacity as directors of the Company.

9.Waiver of Section 203.  The Company represents and warrants to the
Stockholders that the Board has taken all action necessary to render
inapplicable all control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation (including
the provisions of Section 203 of the General Corporation Law of the State of
Delaware (“Section 203”)) that is or would be reasonably likely to become
applicable to the Stockholders as a result of the Stockholders and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the securities thereunder and the Stockholders’ ownership of such securities.
(the “Waiver”); provided, however, such Waiver shall no longer be applicable to
a particular Stockholder if, subsequent to becoming an “interested stockholder”
(as defined in Section 203), such Stockholder no longer has Beneficial Ownership
of 15% or more of Common Stock as a result of any sale or disposition of
Beneficial Ownership of Common Stock by such Stockholder.

10.Voting Agreement.  In the event Puissance and its Affiliates Beneficially Own
more than 19.99% of the Voting Shares, any Voting Shares Beneficially Owned by
Puissance and its Affiliates in excess of 19.99% of the Voting Shares shall be
voted as directed by the Board, whether at an annual or special meeting of
stockholders of the Company, by written consent or otherwise.  If requested by
the Board, Puissance shall execute and deliver to the Company an irrevocable
proxy to the foregoing effect.

11.Limitation on Sales; Right of First Offer.  

(a)Without the prior written consent of a majority of the independent members of
the Board who are not affiliated with any particular Stockholder:

(i)such Stockholder shall not sell or cause any shares of Common Stock
Beneficially Owned by it or its Affiliates to be sold pursuant to Rule 144 under
the Securities Act; and

(ii)except for sales pursuant to Section 11(b) or distributions in accordance
with Section 11(d), all shares of Common Stock Beneficially Owned by such
Stockholder shall be sold only in compliance with the “Plan of Distribution” in
substantially the form attached hereto as Annex A.

14

 

--------------------------------------------------------------------------------

 

(b)No sales of Common Stock Beneficially Owned by such Stockholder shall be made
pursuant to a private sale or other exemption from the registration requirements
of the Securities Act without the prior written consent of the Company if, (i)
the purchaser of such shares is a medical device company or in the reasonable
determination of the Board otherwise competes with the Company, or (ii) such
purchaser, or group of affiliated purchasers, would, after giving effect to such
sale, Beneficially Own more than 5.0% of the Common Stock unless in each case
the identity of the purchaser is unknown.

(c)Prior to any private sale of the Company’s Common Stock by such Stockholder
pursuant to Section 11(b) above, such Stockholder will notify the Company of its
intent to sell such shares (the “Offered Shares”).  The Company may, within 36
hours after the receipt of such notice, offer to purchase the Offered Shares
(the “Offer”).  The Offer will be in writing and shall specify the price and
other terms and conditions of the Offer.  Until the expiration of such 36 hour
period, such Stockholder will not accept, make or solicit any other offers to
sell such shares.

(d)The provisions of Section 11(a), (b) and (c) shall have no force or effect as
to a particular Stockholder to the extent such Stockholder’s Common Stock
purchased pursuant to the Purchase Agreement (including any Common Stock
acquired upon exercise of the Warrants issued pursuant to the Purchase
Agreement) constitutes 5.0% or less of the then outstanding Common Stock of the
Company.

12.Voting Arrangement to Elect Puissance Designee.  

(a)Obligations to Vote Voting Shares for Puissance Designee.  For so long as a
Resignation Event shall not have occurred, at any annual or special meeting
called, or in connection with any other action (including the execution of
written consents) taken, for the purpose of electing directors to the Board,
each of the Stockholders shall vote such Stockholder’s Voting Shares in a manner
necessary to elect and maintain as a director of the Company one (1) member
designated in writing by Puissance that meets Nasdaq’s independence criteria and
agrees to serve as a member of the Board, reasonably prior to the date of any
such election in compliance with the Company’s Amended and Restated Bylaws as
then in effect, to initially be Ted Wang (provided that he is designated by
Puissance notwithstanding anything to the contrary herein) (the “Puissance
Designee”).

(b)Obligations to Vote Voting Shares for Removal of Director; Filling
Vacancy.  Puissance shall have the right to request the resignation or removal
of an elected Puissance Designee reasonably prior to any such election in
compliance with the Company’s Amended and Restated Bylaws as then in effect.  In
such event, each of the Stockholders shall vote such Stockholder’s Voting Shares
in a manner that would cause the removal of such director, whether at any annual
or special meeting called, or, in connection with any other action (including
the execution of written consents) taken, for the purpose of removing such
director.  In the event of the resignation, death, removal or disqualification
of an elected Puissance Designee, Puissance shall promptly designate a new
director (a “Replacement”) and, subject to prior approval of any Replacement by
the remaining members of the Board, after written notice of the nomination has
been given by such Party to each of the parties hereto, each Stockholder will
vote his or her Voting Shares to elect such designee to the Board as the
Puissance Designee.

15

 

--------------------------------------------------------------------------------

 

(c)Resignation Event.  Prior to any Puissance Designee serving as a director of
the Company, Puissance shall cause such Puissance Designee to sign a resignation
letter, in a form acceptable to the Company, such that upon the occurrence of
any Resignation Event such Puissance Designee would agree to immediately tender
his or her resignation as a director of the Company.  

(d)Nomination.  The Board will nominate the Puissance Designee or, subject to
prior approval of any Replacement by the remaining members of the Board, any
Replacement and will recommend that the Company’s shareholders vote in favor of
the election of the Puissance Designee or Replacement (along with all other
Company nominees) at any annual or special meeting called, or in connection with
any other action (including the execution of written consents) taken, for the
purpose of electing directors to the Board, and support him or her for election
in a manner not materially less rigorous and favorable than the manner in which
the Company supports its other nominees.

13.Miscellaneous.

(a)Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.  

(b)Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c)Subsequent Registration Rights.  Until the Initial Registration Statement
required hereunder is declared effective by the Commission, the Company shall
not enter into any agreement granting any registration rights with respect to
any of its securities to any Person without the written consent of Holders
representing no less than a majority of the then outstanding Registrable
Securities; provided, that this Section 13(c) shall not prohibit the Company
from fulfilling its obligations under any other registration rights agreements
existing as of the date hereof.  

(d)Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

16

 

--------------------------------------------------------------------------------

 

(e)Furnishing of Information. Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(f)Piggy-Back Registrations.  If at any time during the Effectiveness Period,
except as contemplated by Section 2(b) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each Holder a written notice of such determination and, if
within 15 days after the date of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 13(f) that are eligible for
resale pursuant to Rule 144 promulgated under the Securities Act without manner
of sale or volume restrictions or the current public information requirement or
that are the subject of a then effective Registration Statement; provided,
further, however, if there is not an effective Registration Statement covering
all of the Registrable Securities during the Effectiveness Period, the Company
may file a registration statement with the Commission to register equity
securities of the Company to be sold on a primary basis, provided that the
Company does not sell any such shares until there is an effective Registration
Statement covering all of the Registrable Securities. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 13(f) prior to the effectiveness of such registration whether or not any
Holder has elected to include securities in such registration. Notwithstanding
the foregoing, the Company shall be allowed to file one primary shelf
registration statement on Form S-3, including any amendments thereto, without
complying in any such case with the obligations in this Section 13(f).  

(g)Amendments and Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities.  The Company shall provide prior notice to all Holders
of any proposed waiver or amendment.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(i)Termination of Registration Rights.  For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, caused to be declared effective or to keep effective
any Registration Statement hereunder (including any

17

 

--------------------------------------------------------------------------------

 

Registration Statement previously filed pursuant to this Agreement) and (ii) all
registration rights granted to the Holders hereunder (including the rights set
forth in Sections 13(c) and 13(f)), shall terminate in their entirety effective
on the first date on which there shall cease to be any Registrable Securities
outstanding.  If not previously terminated pursuant to the foregoing sentence,
it is expressly agreed and understood that all registration rights granted to
the Holders pursuant to this Agreement shall terminate as to the Holder on the
date that is ten (10) years following the date of this Agreement.  

(h)Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

if to the Company, to:

ViewRay, Inc.

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attention: Chief Financial Officer

Facsimile: (800) 417-3459

E-Mail:  abansal@viewray.com

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California  94025

Attention:  Mark Roeder
Facsimile:  (650) 463-2600

E-Mail:  mark.roeder@lw.com

 

If to a Stockholder:

 

To the address set forth under such Stockholder’s name on the signature pages
hereto

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the stock transfer books of the
Company

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(i)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
inure to the benefit of each Holder.  Subject to Section 11 hereof, each Holder
may assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement, provided that such assignees agree to be
bound by the terms hereof.

18

 

--------------------------------------------------------------------------------

 

(j)Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

(k)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of San
Francisco for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

(l)Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(m)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(n)Use of Terms.  The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board,
to perform any act that will have a material adverse effect on the Company.

19

 

--------------------------------------------------------------------------------

 

(o)Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(p)Furnishing of Information.  Until the time that any Stockholder no longer
owns any Shares or Warrants (collectively, the “Securities”) of the Company, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act so long as the
Company is then subject to the reporting requirements of the Exchange Act.  For
the twelve month period following the Closing Date, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Stockholders then holding any Securities and make publicly
available in accordance with Rule 144(c) such information as is required for
such Stockholder to sell the Securities, including without limitation, under
Rule 144.  The Company further covenants that it will take such further action
as any holder of Securities may reasonably request, to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Securities Act, including without limitation, within the requirements
of the exemption provided by Rule 144.

(q)Independent Nature of Stockholders’ Obligations and Rights.  The obligations
of each Stockholder hereunder is several and not joint with the obligations of
any other Stockholder hereunder, and no Stockholder shall be responsible in any
way for the performance of the obligations of any other Stockholder
hereunder.  The decision of each Stockholder to purchase Securities pursuant to
the Transaction Documents has been made independently of any other
Stockholder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Stockholder pursuant hereto
or thereto, shall be deemed to constitute the Stockholders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Stockholders are in any way acting in concert with respect
to such obligations or the transactions contemplated by this Agreement.  Each
Stockholder acknowledges that no other Stockholder has acted as agent for such
Stockholder in connection with making its investment hereunder and that no
Stockholder will be acting as agent of such Stockholder in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Stockholder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Stockholder to be joined
as an additional party in any proceeding for such purpose.

[Signature pages follow]

 

 

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

VIEWRAY, INC.

 

 

 

 

 

By:

 

/s/ Chris A. Raanes

 

Name:

 

Chris A. Raanes

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

PUISSANCE CROSS BORDER

 

OPPORTUNITIES I LP

 

 

 

 

 

By:

 

/s/ Theodore Wang

 

Name:

 

Theodore Wang

 

Title:

 

Managing Member of the General Partner

 

 

 

 

 

Address:

 

950 Third Ave. 25th Fl.

New York, NY 10022

 

 

 

 

 

 

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

ORBIMED PRIVATE
INVESTMENTS III, LP

 

 

 

By:

 

OrbiMed Capital GP III LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

OrbiMed Advisors LLC,

 

 

 

its Managing Member

 

 

 

 

 

By:

 

/s/ Samuel D. Isaly

 

Name:

 

Samuel D. Isaly

 

Title:

 

Managing Member

 

 

 

 

 

ORBIMED ASSOCIATES III, LP

 

 

 

 

 

By:

 

OrbiMed Advisors LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

/s/ Samuel D. Isaly

 

Name:

 

Samuel D. Isaly

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

KEARNY VENTURE PARTNERS, L.P.

 

 

 

By:

 

Kearny Venture Associates, LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

/s/ Caley Castelein, M.D.

 

Name:

 

Caley Castelein, M.D.

 

Title:

 

Managing Director

 

 

 

 

 

KEARNY VENTURE PARTNERS

 

ENTREPRENEUR’S FUND, L.P.

 

 

 

 

 

By:

 

Kearny Venture Associates, LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

/s/ Caley Castelein, M.D.

 

Name:

 

Caley Castelein, M.D.

 

Title:

 

Managing Director

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

HENRY A. MCKINNELL, JR., PH.D

 

 

 

/s/ Henry A. Mckinnell, Jr., Ph.D.

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

ajay bansal

 

 

 

/s/ Ajay Bansal

 

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

MARK S. GOLD, M.D.

 

 

 

/s/ Mark S. Gold, M.D.

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

ALTA BIOEQUITIES, L.P.

 

 

 

By:

 

Alta Bioequities Management LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

 

/s/ Dan Janney

 

Name:

 

Dan Janney

 

Title:

 

Member

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

ACUTA OPPORTUNITY FUND, LP

 

 

 

By:

 

Acuta Capital Partners, LLC,

 

 

 

the General Partner

 

 

 

 

 

By:

 

/s/ Manfred Yu

 

Name:

 

Manfred Yu

 

Title:

 

Chief Operating Officer

 

 

 

 

 

ACUTA CAPITAL FUND, LP

 

 

 

 

 

By:

 

Acuta Capital Partners, LLC,

 

 

 

the General Partner

 

 

 

 

 

By:

 

/s/ Manfred Yu

 

Name:

 

Manfred Yu

 

Title:

 

Chief Operating Officer

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

STOCKHOLDERS:

 

 

 

jmsk ltd

 

 

 

 

 

By:

 

/s/ Steven Gold

 

Name:

 

Steven Gold

 

Title:

 

General Partner

 

 

 

 

Signature Page to the ViewRay, Inc.

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 

ANNEX A

 

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•

through brokers, dealers or underwriters that may act solely as agents;

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•

privately negotiated transactions;

 

•

through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

•

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•

a combination of any such methods of disposition; and

 

•

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

--------------------------------------------------------------------------------

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholders may also sell shares of common stock
short after the effective date of the registration statement of which this
prospectus is a part and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities.  The selling stockholders may also enter into option or
other transactions after the effective date of the registration statement of
which this prospectus is a part with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

 

--------------------------------------------------------------------------------

 

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares.  The foregoing may
affect the marketability of the common stock.

The aggregate proceeds to the selling security holders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling security holders reserves
the right to accept and, together with their agents from time to time, to
reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents.  We will not receive any of the proceeds from this
offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, (b) the date on
which the shares of common stock covered by this prospectus may be sold without
any manner of sale or volume restrictions or the current public information
requirement under Rule 144 of the Securities Act and (c) [Date].

 